Citation Nr: 1605045	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  11-03 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


ISSUES

1.  Entitlement to an effective date prior to April 4, 2008, for service connection for a lumbar spine disability.

2.  Entitlement to service connection for sleep apnea as secondary to service-connected asthma, hypertension, and allergic rhinitis.

3.  Entitlement to service connection for a left wrist condition.

4.  Entitlement to a compensable initial evaluation for left cubital tunnel syndrome (left elbow disability).

5.  Entitlement to an initial evaluation in excess of 10 percent for hypertension.

6.  Entitlement to a compensable evaluation for allergic rhinitis.

7.  Entitlement to a compensable initial evaluation for dermatitis psoriasiform dermatitis of the groin, and nummular eczema with secondary xerosis of the hands, back, and groin (recently combined by the RO with an existing 30 percent rating for pseudofolliculitis barbae for a combined 30 percent rating).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to January 1989, and from December 1989 to June 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Montgomery, Alabama that awarded service connection for a lumbar spine disability; a May 2010 rating decision that awarded service connection for a left elbow disability and hypertension, but denied entitlement to a compensable increased rating for allergic rhinitis, and denied entitlement to service connection for a left wrist condition; a June 2013 rating decision that awarded service connection for dermatitis and eczema with xerosis; and an August 2013 rating decision that denied entitlement to service connection for sleep apnea.

With regard to the left elbow, hypertension, allergic rhinitis, and left wrist claims, in September 2014, the Veteran withdrew his request for a Board hearing in writing.  Therefore, his request for a Board hearing is considered withdrawn, and these matters are ready for further appellate review.

The Board notes that there is no evidence indicating an implicit claim of entitlement to a total disability rating based on individual unemployability (TDIU).  See, e.g., VA treatment record, April 2014 (VBMS at 71 of 203).  Therefore, the issue of entitlement to a TDIU is not before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to an initial evaluation in excess of 10 percent for a left elbow disability, an initial evaluation in excess of 10 percent for hypertension, a compensable evaluation for allergic rhinitis, and a compensable initial evaluation for dermatitis psoriasiform dermatitis of the groin, and nummular eczema with secondary xerosis, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 1992 rating decision denied the Veteran's claim of entitlement to service connection for a back condition; the Veteran did not file a notice of disagreement or submit any new and material evidence within one year, and the October 1992 rating decision became final.

2.  On April 3, 2008 (stamped-received date), the Veteran filed an application to reopen his claim of entitlement to service connection for a lumbar spine disability; no communication regarding his lumbar spine was received prior to that date (since the October 1992 rating decision was issued).

3.  The Veteran's sleep apnea is shown to be aggravated by service-connected disability.

4.  The Veteran is not shown by the most probative evidence of record to have a current left wrist condition.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to April 3, 2008 for the award of service connection for a lumbar spine disability have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

2.  Service connection for sleep apnea is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).

3.  Service connection for a left wrist condition is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for service connection for sleep apnea, the claim is granted herein, as explained below.  As such, the Board finds that any error under the VCAA with regard to the Veteran's claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the Veteran's earlier effective date claim and his claim for service connection for a left wrist condition, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West 2014).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West 2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

For effective date claims, where service connection has been granted and the claimant has appealed the effective date, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to notice is nonprejudicial.  See Dingess, 19 Vet. App. at 490- 491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

With regard to the Veteran's claim for service connection for a left wrist condition, the Board finds that a September 2010 notice letter fully satisfied VA's duty to notify the Veteran, as the letter explained what evidence was needed to substantiate the claim, which evidence VA would obtain, and which types of evidence the Veteran should submit in support of his claim.  The September 2010 notice letter also explained how VA assigns disability ratings and effective dates.

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  The Veteran has not identified any outstanding relevant evidence relating to his claims.  

With regard to the left wrist claim, VA's duty to assist generally includes providing a veteran with a medical examination when the record (1) contains competent evidence that the veteran has a current disability, (2) contains evidence indicating that the disability is related to service, and (3) does not contain sufficient medical evidence for VA to make a decision, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board acknowledges that the Veteran was not provided with a VA examination relating to his left wrist.  The Board finds, however, that the duty to provide a VA examination was not triggered in this case because there is no evidence tending to indicate that the Veteran has any current left wrist condition.  As explained in detail below, although the Veteran has generally claimed entitlement to service connection for a left wrist condition, he has not described any particular symptoms that tend to indicate he may have a current left wrist condition, and there is no record of treatment for any left wrist complaints in any of the medical evidence of record.  Therefore, there is no further duty to assist the Veteran in this regard.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

A.  Effective Date

38 C.F.R. § 3.400(b)(2) provides that for direct service connection claims, the effective date of an award will generally be the "day following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later."  See also 38 U.S.C.A. § 5110(a) (West 2014).  For applications to reopen finally disallowed claims, 38 C.F.R. § 3.400(q)(2) provides that the effective date of an award will be the date of receipt of the new claim, or the date entitlement arose, whichever is later.

"Any communication or action indicating an intent to apply for one or more benefits under the laws administered by [VA] ... may be considered an informal claim.  Such informal claim must identify the benefit sought."  38 C.F.R. § 3.155(a) (2015).  "The mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit."  Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).

An October 2008 rating decision awarded service connection for a lumbar spine disability, effective April 3, 2008.  The Veteran claims entitlement to an earlier effective date for the award of service connection.

By way of background, on July 24, 1992, the Veteran filed a claim for service connection for a low back injury.  An October 1992 rating decision denied service connection for a back condition.  Within one year of the October 1992 rating decision, the Veteran did not file any notice of disagreement, and he did not submit any new and material evidence.  In fact, no communication was received by VA from the Veteran whatsoever until 2003.  Therefore, the October 1992 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2014).  

On April 3, 2008 (stamped-received date), the Veteran filed an application to reopen his claim for service connection for a low back condition.  An October 2008 rating decision granted service connection for a lumbar spine disability, and assigned an effective date of April 3, 2008, which was the date the Veteran's request to reopen the claim was stamped as received by VA.  The Board emphasizes that no communication regarding the Veteran's back or lumbar spine was filed by the Veteran prior to April 3, 2008 (after the October 1992 rating decision was issued).

In light of the above evidence of record, the Board finds that entitlement to an effective date prior to April 3, 2008 is not warranted.  While the Board acknowledges that the Veteran filed a claim for service connection back in July 1992, that claim was denied by the unappealed October 1992 rating decision that became final.  Therefore, by VA statute and regulation, the earliest possible effective date is the date the Veteran's application to reopen the claim was received by VA, which was April 3, 2008, or the date entitlement arose, whichever was later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2).

The Board acknowledges that the crux of the Veteran's claim is the fact that his service treatment records show that he injured his back in service, and that he filed a claim for service connection back in 1992 (the year he separated from service).  Regrettably, the Board cannot, by law, award an effective date earlier than April 3, 2008 because the October 1992 rating decision that denied the Veteran's original service connection claim was never appealed and became final; therefore, the earliest possible effective date is April 3, 2008, the date the Veteran requested reopening of the claim, for the reasons explained above.

The Board notes, however, that the Veteran is free to file a motion to revise the October 1992 rating decision on the basis of clear and unmistakable error in the denial of his original claim for service connection.  See 38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.105(a), 3.2600 (2015).  In that regard, the Board acknowledges that in January 2011, the Veteran alleged "error" in the October 1992 rating decision.  The Board also acknowledges, among other things, that the October 1992 rating decision noted there was only "one occasion" of back problems in service, whereas the later October 2008 rating decision that awarded service connection noted the service records showed he was treated "multiple times."  The Board emphasizes, however, that a motion to revise the October 1992 rating decision based on "clear and unmistakable error" should be pled with specificity should the Veteran wish to file such a motion.

To that extent the Veteran in December 2012 alleged clear and unmistakable error in the September 2009 rating decision, the Board notes that the September 2009 rating decision involved the effective date claim on appeal before the Board in this case, and has therefore not yet become final and cannot be the subject of a motion to revise.

Therefore, in summary, the Board concludes that the preponderance of the evidence is against awarding an effective date prior to April 3, 2008 for the grant of service connection for a lumbar spine disability; the benefit of the doubt rule is not for application.

B.  Sleep Apnea

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

A "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected."  38 C.F.R. § 3.310(a) (2015).  "Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence."  38 C.F.R. § 3.310(b) (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran served on active duty from January 1985 to January 1989, and from December 1989 to June 1992.  He claims that he has sleep apnea that was caused or aggravated by his service-connected asthma, hypertension, and allergic rhinitis.  See, e.g., Statements, October 2012, October 2013, December 2013, June 2014, July 2014.

A June 2010 private treatment records from Dr. F.M. of the Sentara Sleep Center reflect notes that the Veteran had been referred by a VA physician for evaluation of his sleep complaints, and that a prior 2004 VA sleep study did not reveal any sleep apnea.  A July 2010 sleep study performed at Sentara Sleep Center failed to meet the scoring criteria for obstructive sleep apnea, although it did reveal upper airway resistance syndrome with frequent arousals.  A repeat sleep study performed at Senatara in February 2012 revealed obstructive sleep apnea.

The Veteran submitted an October 2013 opinion letter from Dr. F.M., in which he opined that it is highly probable that the Veteran's asthma and allergic rhinitis aggravated his obstructive sleep apnea.  Dr. F.M. reasoned that both conditions can cause upper airway swelling.  

The Board also acknowledges a prior, brief July 2012 opinion letter from Dr. F.M., as well as an August 2012 opinion by a VA doctor in the VA treatment records, in which the doctors opined that the Veteran's sleep apnea "could be" related to his service-connected disabilities.  The Board finds these particular opinions, however, to be far less probative because, among other things, they are posed in speculative terms.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

The Board also notes that although the Veteran's sleep studies were negative for sleep apnea until 2012, a January 1992 report of medical board notes that the Veteran had been followed in the allergy clinic since October 1991, that he frequently wakened with nocturnal asthma, and diagnoses of asthma and chronic allergic rhinitis were recorded.  Although the Board acknowledges sleep apnea was not diagnosed, the Board has taken into consideration the fact that this record clearly shows that the Veteran's asthma and allergic rhinitis affected his sleep.  See also Service Treatment Record, December 1991.  

The Board acknowledges that the Veteran submitted a January 2015 Science Daily article in support of his claim, which cites to a January 2015 Journal of the American Medical Association article that reported that a medical study headed by a VA doctor and a doctor of the University of Wisconsin Medical School found that preexistent asthma was a risk factor for the development of clinically relevant obstructive sleep apnea.

The Board also acknowledges another article submitted by the Veteran in December 2013 from the Journal of Clinical Sleep Medicine, Obstructive Sleep Apnea Syndrome and Asthma: What Are the Links, by Michel Alkhalil M.D. et al. (February 15, 2009), which article notes a high prevalence of obstructive sleep apnea in asthmatic patients, explaining that "the increased nasal obstruction in asthmatic patients induces an increase in nasal resistance that in turn increases the negative pressure in the upper airway during inspiration, a key factor for developing obstructive sleep apnea."  Regarding rhinitis, the article notes that rhinitis "may cause nasal congestion and consequently contribute to upper airway obstruction in obstructive sleep apnea."

The Veteran also submitted a medical article from Respiration, Increased Prevalence of Perennial Allergic Rhinitis in Patients with Obstructive Sleep Apnea, by C.R. Canova et al. (Respiration 2004; 71:138-143), which notes that a medical study was performed to determine whether perennial allergic rhinitis was a risk factor for the development of obstructive sleep apnea, because "nasal obstruction had been identified in reviews and case reports as a potential etiologic risk factor for obstructive sleep apnea."  The copy of the article submitted by the Veteran, however, is missing several pages.

In light of the above evidence of record, the Board finds that the Veteran's obstructive sleep apnea is shown to have been aggravated by his service-connected asthma and allergic rhinitis.  As shown above, Dr. F.M. opined that it is "highly probable" that the Veteran's asthma and allergic rhinitis aggravate his sleep apnea, and Dr. F.M. provided an adequate rationale for his conclusion.  The Board adds that the opinion of Dr. F.M. is not contradicted by the Science Daily and Journal of Clinical Sleep Medicine articles discussed above.

The Board acknowledges that a July 2013 VA examination was performed, and that the VA examiner opined that the Veteran's obstructive sleep apnea is less likely as not related to his service-connected asthma, allergic rhinitis, or hypertension.  The only rationale provided, however, was "sleep apnea not being etiologic to asthma, hypertension,  or allergic rhinitis pathologically."  In other words, the rationale for why they are not related was that there is no relationship.  The Board finds that this rationale, without further explanation, is inadequate, and therefore has far less probative value than the medical opinion of Dr. F.M., which opinion the Board notes is consistent with the medical journal articles submitted by the Veteran.

Therefore, the Board concludes that service connection for sleep apnea as secondary to service-connected asthma and allergic rhinitis is warranted.

C.  Left Wrist

The Veteran also claims that he has a left wrist condition due to his active service.  

As an initial matter, the Board notes that the Veteran has not alleged any particular left wrist symptomatology, or identified any treatment for a left wrist condition.

Also, the Board notes that the Veteran's VA and private treatment records are negative as to any diagnosed left wrist condition.  While the Board acknowledges that one June 2010 VA treatment record notes that the Veteran complained of left elbow and left wrist pain, a subsequent December 2010 VA orthopedic evaluation notes that examination of the Veteran's left wrist was normal, and that the Veteran's left upper extremity complaints were found to be due to left cubital tunnel syndrome, for which the Veteran is already service-connected.  Likewise, a March 2011 VA treatment record shows that the Veteran's left upper extremity complaints were found on neurological testing (including EMG testing) to be due to compression of the left ulnar nerve at the elbow consistent with left cubital tunnel syndrome.  

The Board adds that pain alone, without a diagnosed or identifiable underlying condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The threshold requirement for service connection to be granted is competent evidence of the current existence of a claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Without a current diagnosis of a left wrist condition, the Veteran's claim for service connection for such may not be granted.  See id.

To the extent that the Veteran's claim for a left wrist condition in itself may be construed as a lay contention that he does in fact have a current left wrist condition, the Board finds such a blanket lay assertion to be by far less probative than the competent medical evidence of record, which shows that examination of the Veteran's left wrist by a VA orthopedic physician in December 2010 and on neurological evaluation, including EMG testing, in March 2011 was normal.

Therefore, the Board concludes that the preponderance of the evidence is against an award of service connection for a left wrist condition; the benefit of the doubt rule is not for application.


ORDER

Entitlement to an effective date prior to April 3, 2008, for the award of service connection for a lumbar spine disability is denied.

Entitlement to service connection for sleep apnea is granted.

Entitlement to service connection for a left wrist condition is denied.


REMAND

A.  Elbow, Hypertension, Allergic Rhinitis

The Veteran's left elbow disability is currently assigned a noncompensable evaluation under Diagnostic Code 8599-8516, effective January 20, 2010.  His hypertension is currently assigned a 10 percent evaluation under Diagnostic Code 7101, effective January 20, 2010.  The Veteran seeks higher initial ratings.  He also seeks an increased rating for his service-connected allergic rhinitis, which is assigned a noncompensable evaluation under Diagnostic Code 6599-6501, effective June 27, 1992. 

New medical evidence has been associated with the claims file after the June 2013 statement of the case (SOC) was issued, and prior to transfer of the case and certification to the Board in August 2015.  Therefore, these matters should be remanded so that the RO may have an opportunity to review this new evidence and readjudicate the Veteran's claims.  See 38 C.F.R. § 19.37 (2015).

With regard to the Veteran's allergic rhinitis, the Board adds that the new VA treatment records associated with the claims file reflect that the Veteran was scheduling an appointment for treatment at Allergy Partners around February 2015.  See CAPRI received February 2015 at 153 of 203.  Therefore, on remand, any outstanding Allergy Partners records should be associated with the claims file.

B.  Dermatitis

The Veteran's dermatitis and eczema with xerosis was initially assigned a noncompensable evaluation under Diagnostic Code 7806, effective January 20, 2010.  The Veteran appealed the initial rating.  Recently, the RO combined the Veteran's ratings for his dermatitis and eczema with his existing 30 percent rating for his service-connected pseudofolliculitis barbae (for a combined 30 percent rating under the same code).  The Veteran continues his appeal of the initial rating for his dermatitis and eczema.  

On his October 2014 Form 9 appeal, the Veteran requested a VA Central Office (VACO) Board hearing regarding his dermatitis rating claim.  A request for a Board hearing "will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person."  38 C.F.R. § 20.700 (2015).  "The Board shall decide an appeal only after affording the appellant an opportunity for a hearing."  38 U.S.C.A. § 7107(b) (West 2014).

A later October 2014 Report of Contact reflects the Veteran called the RO and requested that his hearing be changed from a VACO Board hearing to a videoconference Board hearing, albeit he requested that it be conducted at a local VA medical center.  Then, in July 2015, the Veteran appears to have requested that the hearing be conducted as a Travel Board hearing.

In light of the above, this matter will be remanded so that the RO may seek clarification from the Veteran as to whether he wishes to have a Travel Board hearing, or a videoconference Board hearing at the RO.  Furthermore, if the Veteran expresses that he wishes to have the hearing conducted at a local VA medical center, it should be determined whether a video conference hearing may be arranged from a VA Medical Center before a Veteran's Law Judge either conducting the videoconference hearing from Washington, D.C., or from a Travel Board at the RO.  If neither of these opinions is feasible, the RO should inform the Veteran that his Board hearing options are limited to videoconference and Travel Board hearings conducted at the RO, or VACO Board hearings in Washington, D.C.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding treatment records from Allergy Partners relating to treatment for the Veteran's allergic rhinitis.  The Board notes that recent VA treatment records show the Veteran was scheduled for treatment in February 2015.

2.  With regard to the left elbow, hypertension, and allergic rhinitis claims, review all of the evidence newly associated with the claims after the issuance of the June 2013 SOC.  See 38 C.F.R. 
§ 19.37.

3.  After the above development has been completed, readjudicate the left elbow, hypertension, and allergic rhinitis claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

4.  With regard to the dermatitis and eczema initial rating claim, the RO should seek clarification from the Veteran as to whether he wishes to have a videoconference Board hearing at the RO, or a Travel Board hearing at the RO; or, whether he continues his request for a videoconference Board hearing to be conducted from a local VA medical center (with the VLJ either sitting in Washington, DC or at the RO).  If a videoconference hearing is again requested from a VA medical center, and the RO finds that this option is not feasible, the RO should inform the Veteran that his Board hearing options are limited to either a videoconference or Travel Board hearing conducted at the RO, or a VACO Board hearing in Washington, D.C.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


